DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 07/07/2022 is acknowledged.  The amendment includes the amending of claims 1, 6-7, 10-11, and 16-17.
Duty of Disclosure
3.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, a corresponding Chinese Patent Application (CN 111837193A) has been filed, and yet no search reports and/or office actions corresponding to this case have been submitted to the office in a supplemental information disclosure statement.
Claim Rejections - 35 USC § 101
4.         The rejection raised in the Office Action mailed on 03/07/2022 has been overcome by applicant’s amendment received on 07/07/2022.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 03/07/2022 have been overcome by applicant’s amendment received on 07/07/2022.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbrothers et al. (U.S. PGPUB 2015/0066524), in view of Schmitt et al. (U.S. PGPUB 2009/0150183), in view of Simons-Nikolova et al. (U.S. PGPUB 2012/0296671), and further in view of Green et al. (U.S. PGPUB 2019/0206572).
10.	Regarding claims 1 and 11, Fairbrothers teaches a computer-implemented method and apparatus comprising:
A)  identifying, from a set of predefined clinical pathways each comprising a plurality of nodes a first pathway associated with a patient of interest (Paragraphs 26, 28, 31, 32, 73, and 74); 
B)  identifying at least one patient parameter type that is required by a node in the identified first pathway (Paragraphs 59-60, Figure 3);
E)  wherein rendering the display comprises rendering the identified first pathway as a pathway with the plurality of nodes along the first pathway (Paragraphs 59-60 and 73, Figure 3).
	The examiner notes that Fairbrothers teaches “identifying, from a set of predefined clinical pathways each comprising a plurality of nodes a first pathway associated with a patient of interest” as “The Platform 105 may be of a set of information computation and storage components that enable creation and use of structured diagnostic and treatment pathways. These pathways may be editable, versioned, shared, branched and serve as an automated gateway to medical coding systems such as ICD/SNOMED” (Paragraph 26), “This vertices data model may allow the expression of pathway evolution via the path vertex. The path vertex may map to the notion of a given line of change for a given diagnostic or treatment pathway. The ordered edges attached to the path may indicate the versions of the pathway, with each edge pointing to a path version vertex. Each time a path is edited, a new Path Version vertex may be added, and an edge from the relevant path to the path version may be added. Properties and/or additional edges on the path version or path to path version edge may include audit data, etc. A path version vertex in turn may have edges for each node version, which may be a component of the pathway for that particular version of the pathway. Each node vertex may contain properties such as a textual description, title, etc., and may have edges for citation, comment, attachment and article vertices. Similarly, a node vertex may have ordered edges to node versions, which may indicate the state of the node as it is edited over time. When a pathway node is edited, a new node version may be created, and an edge from the relevant node to the new node version may be added. A new path version may be created, and the path version to node version edges from the previous path version may be added to it, but not the edge relevant to the newly edited node. Instead of importing that edge from the previous node version, a path version to node version edge may be added, which may point to the newly created node version. Thus, path vertices may be logical pathways, and grouped together path versions, may express the evolution of a pathway over time. Node vertices may be logical node components of pathways, and may group together node versions, capturing the evolution of a pathway node over time” (Paragraph 28), “In some alternatives, a user may submit query based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data to the Platform, which may provide results that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc. In some embodiments of the invention, outcome data on pathway use may be obtained through the interface with the one or more EHR 104 systems. For example, if the user would like to know if the "Dartmouth Hip Pain Pathway" has been used 400 times during the last 6 months at 12 institutions. An interaction with the EHR 104 may provide the following outcome data, 75% of patients were managed non-operatively with an additional 25% of patients undergoing hip replacement surgery with an average cost of $26K per patient. In some alternatives, the user may be able to populate a patient's electronic health record by clicking through a graphical pathway during the course of care” (Paragraph 31), “The EHR 104 may query the Platform 105 to locate existing pathways related to the patient's diagnosis; to update existing pathways if the patient presents with unusual or unpredictable symptoms; or to create a new pathway based on the patient encounter. FIG. 2 illustrates this implementation in more detail” (Paragraph 32), “a user may query the Platform 105 for a pathway to evaluate a patient for a pulmonary embolism. The Platform 105 may display some matching pathways ahead of others according to the pathway's outcome data which has been derived from the EHR” (Paragraph 73), and “the Platform 105 may provide the user with costs associated with each version of a clinical pathways or similar pathways, which the user may compare to decide on a cost effectiveness of a method of treatment. In some alternatives, the Platform 105 may associate codes with a MEDICAID/MEDICARE payment mechanism, such as incentive payments or a commercial insurance pre-negotiated payment amount for a diagnosis to assist the user in making decisions about whether a selected clinical pathway may be approved be either MEDICAID, MEDICARE or the patient's insurance provider” (Paragraph 74).  The examiner further notes that pathways clearly include node(s).  Additionally, the system of Fairbrothers clearly includes pre-defined sets of pathways (see example of a “Dartmouth Hip Pain Pathway”, and/or existing multiple pulmonary pathways).  Moreover, locating related pathways to a patient and/or updating pathways of a patient entails identifying a first pathway.  The examiner further notes that Fairbrothers teaches “identifying at least one patient parameter type that is required by a node in the identified first pathway” as “Using data from a clinical pathway in the Platform 105 as illustrated in FIG. 3, the Platform 105 may prompt the clinician 101 for additional information, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field” (Paragraph 59) and “For example, individual nodes inside of pathways may have different background colors, which may be representative of node types (e.g. procedure, diagnostic test, diagnosis etc.) or different shapes (e.g. square, circle, triangle) to visualize node types (e.g. procedure, diagnostic test, diagnosis etc.)” (Paragraph 60).  The examiner further notes that nodes of a pathway clearly are associated with different patient parameter types (See “node types (e.g. procedure, diagnostic test, diagnosis etc.)”).  Moreover, an example D-dimer node (See Figure 3) teaches a parameter type that is required for that specific node.  The examiner further notes that Fairbrothers teaches “wherein rendering the display comprises rendering the identified first pathway as a pathway with the plurality of nodes along the first pathway” as “The Platform 105 may be engineered to deliver search results that collect and leverage data from a number of sources, both implicit and explicit, to deliver hyper accurate and relevant pathways. For example, a user may submit the following query to the platform "child+headache+fever" and the Platform 105 may return results that contain one or all of the terms in the query. In some alternatives, a user or third-party application or database may submit data or algorithms as a search query to the Platform. The Platform 105 could be used to ask the user or a third party application to input additional relevant information as they actually see a patient based on existing pathways in the Platform. For example, a clinician 101 may enter "suspected pulmonary embolism" into a query field available on the Platform. Using data from a clinical pathway in the Platform 105 as illustrated in FIG. 3, the Platform 105 may prompt the clinician 101 for additional information, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field” (Paragraph 59) and “For example, individual nodes inside of pathways may have different background colors, which may be representative of node types (e.g. procedure, diagnostic test, diagnosis etc.) or different shapes (e.g. square, circle, triangle) to visualize node types (e.g. procedure, diagnostic test, diagnosis etc.)” (Paragraph 60), and “a user may query the Platform 105 for a pathway to evaluate a patient for a pulmonary embolism. The Platform 105 may display some matching pathways ahead of others according to the pathway's outcome data which has been derived from the EHR” (Paragraph 73).  The examiner further notes that an identified pathway (with nodes) (such as a suspected pulmonary embolism pathway) is clearly rendered and displayed as shown in Figure 3. 
	Fairbrothers does not explicitly teach:
C)  a patient record for the patient of interest to determine if the patient record includes a patient parameter value for the identified at least one patient parameter type; and
D)  when the patient record includes a patient parameter value for an identified patient parameter type, retrieving the patient parameter value from the patient record and rendering a display including the retrieved patient parameter value, or when the patient record does not include a patient parameter value for an identified patient parameter type, rendering a display including an indication of the identified patient parameter type.
	Schmitt, however, teaches “a patient record for the patient of interest to determine if the patient record includes a patient parameter value for the identified at least one patient parameter type” as “clinical information is accessed for the clinical decision support event. The clinical information may be accessed, for instance, from one or more data stores either associated with or independent of a comprehensive medical computing system, such as the comprehensive medical computing system 202 of FIG. 2. Typically, only clinical information relevant for the clinical decision support event is accessed. For instance, a patient's electronic medical record may contain a wide variety of clinical information associated with the patient, much of which is not relevant for the clinical decision support event at hand. In some embodiments, the type of clinical decision support will dictate which elements of clinical information are relevant” (Paragraph 60) and “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72), “when the patient record includes a patient parameter value for an identified patient parameter type, retrieving the patient parameter value from the patient record and rendering a display including the retrieved patient parameter value, or when the patient record does not include a patient parameter value for an identified patient parameter type, rendering a display including an indication of the identified patient parameter type” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and used to populate a “pathway” and unavailable (See “result not found”) values are displayed to a user as shown in Figure 4a. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Fairbrothers’ to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).
	Fairbrothers and Schmitt do not explicitly teach:
F)  rendering the display to include for each of the plurality of nodes in the first pathway either:  (1) the retrieved patient parameter value or (2) the indication of the identified patient parameter type. 
	Simons-Nikolova, however, teaches “rendering the display to include for each of the plurality of nodes in the first pathway either:  (1) the retrieved patient parameter value or (2) the indication of the identified patient parameter type” as “FIG. 10 illustrates a zoom out of a timeline representation of a patient pathway during the PCP of FIG. 9 illustrating an exemplary block 1015 in the pathway which has been completed and an exemplary block 1020 showing the patient's score on an assessment, and an exemplary block 1025 indicative of an alert in case of a low score” (Paragraph 87) and “In another non-limiting instance, the method 200 employs a timeline representation by day of a patient pathway during the hospital stay. The timeline representation may aid the medical professional in developing the PCP. It is illustrated in FIG. 10, with an indication to the clinician of the current patient's position in the pathway by day (block 1010) in terms of: which blocks have already been completed (for example, see block 1015); a patient's score on an assessment performed (for example, see block 1020); and an alert to a nurse in case of a low score (for example, see block 1025)” (Paragraph 89).
	The examiner further notes that although Schmitt teaches the population of a “pathway” via retrieved patient medical data from a patient medical record, there is no explicit teaching of populating “nodes” of such a “pathway”.  Nevertheless, the secondary reference of Simons-Nikolova teaches the concept of displaying a patient pathway with nodes that are populated with patient data (i.e. parameter values) (See example of 1020 in Figure 10) in a timeline format.  The combination would result in the display of parameter values in the nodes of the predetermined pathways of Fairbrothers with  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Simons-Nikolova’s would have allowed Fairbrothers’ and Schmitt’s to provide a method for saving time for medical professionals, as noted by Simons-Nikolova (Paragraph 80).
	Fairbrothers’, Schmitt’s, and Simons-Nikolova do not explicitly teach:
C)  querying a patient record for the patient of interest.
	Green, however, teaches “querying a patient record for the patient of interest” as “cognitive system 300 may operate on the request to parse request 308 and patient attributes 318 to determine what is being requested and the criteria upon which the request is to be generated as identified by patient attributes 318, and may perform various operations for generating queries that are sent to the data sources 322, 324, and 326 to retrieve data, generate associated indications associated with the data, and provides supporting evidence found in the data sources 322, 324, and 326. In the depicted example, patient EMRs 322 is a patient information repository that collects patient data from a variety of sources, e.g., hospitals, laboratories, physicians' offices, health insurance companies, pharmacies, etc. Patient EMRs 322 store various information about individual patients, such as patient 302, in a manner (structured, unstructured, or a mix of structured and unstructured formats) that the information may be retrieved and processed by cognitive system 300… Based on an identifier of the patient 302, the patient's corresponding EMRs 322 from this patient repository may be retrieved by cognitive system 300 and searched/processed to provide treatment pathways 328 that a similar cohort of patients have followed” (Paragraph 80)
	The examiner further notes that although the secondary reference of Schmitt clearly teaches accessing patient data as a precursor to output a “pathway” for that patient, there is no explicit teaching of a querying operation to obtain such patient data initially.  Nevertheless, the secondary reference of Green teaches querying patient data in order to subsequently output treatment pathways for that patient.  The combination would result in the accessing operation of Schmitt to be a querying operation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Green’s would have allowed Fairbrothers’, Schmitt’s, and Simons-Nikolova’s to provide a method for providing contextually relevant patient data, as noted by Green (Paragraph 1).

	Regarding claims 2 and 12, Fairbrothers further teaches a computer-implemented method and apparatus comprising:
A)  wherein the step of rendering the display further comprises rendering the display including information on the identified first pathway (Paragraph 41, Figure 3).
	The examiner notes that Fairbrothers teaches “wherein the step of rendering the display further comprises rendering the display including information on the identified first pathway” as “the Platform 105 may return the ranked result sets to the EHR 104 via any conventional means, such as an API or web service. In some alternatives, the result sets may contain a single pathway as illustrated in Appendix B. In some alternatives, the result sets may contain multiple clinical pathways as illustrated in Appendix A… the clinician 101 may evaluate and review the result set from the Platform. In some alternatives, the result sets may contain dynamic clinical pathways described below. In some alternatives, the result set may be displayed within the EHR's 104 GUI. In some alternatives, the result set may be displayed outside of the EHR's GUI” (Paragraph 41).  The examiner further notes that returned result sets clearly include pathway(s) that are displayed in a GUI.

	Regarding claims 3 and 13, Fairbrothers does not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the step of retrieving the patient parameter value further comprises retrieving timing information for the patient parameter value from the patient record; and 
B)  wherein the step of rendering a display further comprises rendering the display including the retrieved timing information.
	Schmitt, however, teaches “wherein the step of retrieving the patient parameter value further comprises retrieving timing information for the patient parameter value from the patient record” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72), and “wherein the step of rendering a display further comprises rendering the display including the retrieved timing information” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and displayed alongside timing information (See adjacent dates and times next to 300, 387, and 400 respectively). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Fairbrothers’ to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

Regarding claims 4 and 14, Fairbrothers and Schmitt do not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the step of rendering the display comprises rendering the identified pathway as a timeline and rendering the display to include the retrieved patient parameter value in the timeline according to the retrieved timing information.
	Simons-Nikolova, however, teaches “wherein the step of rendering the display comprises rendering the identified pathway as a timeline and rendering the display to include the retrieved patient parameter value in the timeline according to the retrieved timing information” as “FIG. 10 illustrates a zoom out of a timeline representation of a patient pathway during the PCP of FIG. 9 illustrating an exemplary block 1015 in the pathway which has been completed and an exemplary block 1020 showing the patient's score on an assessment, and an exemplary block 1025 indicative of an alert in case of a low score” (Paragraph 87) and “In another non-limiting instance, the method 200 employs a timeline representation by day of a patient pathway during the hospital stay. The timeline representation may aid the medical professional in developing the PCP. It is illustrated in FIG. 10, with an indication to the clinician of the current patient's position in the pathway by day (block 1010) in terms of: which blocks have already been completed (for example, see block 1015); a patient's score on an assessment performed (for example, see block 1020); and an alert to a nurse in case of a low score (for example, see block 1025)” (Paragraph 89).
	The examiner further notes that the secondary reference of Simons-Nikolova teaches the concept of displaying a patient pathway in a timeline format.  The combination would result in the display of the pathways of Fairbrothers and Schmitt in a timeline format (including the time values of Schmitt’s accessed values).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Simons-Nikolova’s would have allowed Fairbrothers’ and Schmitt’s to provide a method for saving time for medical professionals, as noted by Simons-Nikolova (Paragraph 80).

Regarding claims 5 and 15, Fairbrothers does not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the step of retrieving comprises retrieving multiple patient parameter values for the identified patient parameter type if the patient record include multiple patient parameter values for the identified patient parameter type; and 
B)  wherein the step of rendering the display comprises rendering the display including the multiple retrieved patient parameter values.
	Schmitt, however, teaches “wherein the step of retrieving comprises retrieving multiple patient parameter values for the identified patient parameter type if the patient record include multiple patient parameter values for the identified patient parameter type” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72), and “wherein the step of rendering the display comprises rendering the display including the multiple retrieved patient parameter values” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and displayed alongside timing information (See adjacent dates and times next to 300, 387, and 400 respectively).  Both values for each “node” of the pathway teach the claimed retrieval and display of multiple values in the broadest reasonable interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Fairbrothers’ to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

	Regarding claims 6 and 16, Fairbrothers does not explicitly teach a computer-implemented method and apparatus comprising:
A)  receiving from a user a new patient parameter value for the identified patient parameter type; and 
B)  one or both of: (i) storing the new patient parameter value in the patient record for the patient of interest; and (ii) rendering the display to include the new patient parameter value.
	Schmitt, however, teaches “receiving from a user a new patient parameter value for the identified patient parameter type” as “The clinician may review the clinical information elements and determine whether any additional clinical information may be provided or if any clinical information pre-populated in the clinical information element area 404 may be modified. In the present example, the clinician recognizes that a clinical information element "Enlarged lymph nodes and tonsils" 414 has been defaulted to "No." However, the clinician has just examined the patient and detected enlarged lymph nodes and tonsils. Accordingly, the clinician changes the clinical information for the element 414 to a "Yes," as shown in the clinical decision support event user interface of FIG. 4B. Based on the clinician's input, the clinical advice has been updated” (Paragraph 74) and “one or both of: (i) storing the new patient parameter value in the patient record for the patient of interest; and (ii) rendering the display to include the new patient parameter value” as “The clinician may review the clinical information elements and determine whether any additional clinical information may be provided or if any clinical information pre-populated in the clinical information element area 404 may be modified. In the present example, the clinician recognizes that a clinical information element "Enlarged lymph nodes and tonsils" 414 has been defaulted to "No." However, the clinician has just examined the patient and detected enlarged lymph nodes and tonsils. Accordingly, the clinician changes the clinical information for the element 414 to a "Yes," as shown in the clinical decision support event user interface of FIG. 4B. Based on the clinician's input, the clinical advice has been updated” (Paragraph 74).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of a medical professional being able to insert new values into a “pathway” such that such new values are displayed to a user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Fairbrothers’ to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

	Regarding claims 7 and 17, Fairbrothers does not explicitly teach a computer-implemented method and apparatus comprising:
A)  rendering the display to provide a control for ordering a procedure relating to the identified patient parameter type and/or for ordering a procedure relating to a node in the identified pathway; 
B)  receiving a user selection of the control; and 
C)  responsive to the user selection, transmitting an order for the procedure to an order system.
	Schmitt, however, teaches “rendering the display to provide a control for ordering a procedure relating to the identified patient parameter type and/or for ordering a procedure relating to a node in the identified pathway” as “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400. In other embodiments, the selections in the clinical decision support event user interface 400 allow the clinician to access a CPOE system and enter any necessary order details to complete the order” (Paragraph 75), “receiving a user selection of the control” as “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400. In other embodiments, the selections in the clinical decision support event user interface 400 allow the clinician to access a CPOE system and enter any necessary order details to complete the order” (Paragraph 75), and “responsive to the user selection, transmitting an order for the procedure to an order system” as “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400. In other embodiments, the selections in the clinical decision support event user interface 400 allow the clinician to access a CPOE system and enter any necessary order details to complete the order” (Paragraph 75).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of a medical professional manually submitting orders that are “related” to at least node of a “pathway” (See Figures 4a and 4b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Fairbrothers’ to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

Regarding claims 8 and 18, Fairbrothers, Schmitt, and Simons-Nikolova do not explicitly teach a computer-implemented method and apparatus comprising:
A)  evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest; 
B)  determining if a second pathway was associated with the identified similar patients;
C)  wherein the second pathway is not currently associated with the patient of interest and has an enrolment criterion based on a patient parameter type for which the patient record for the patient of interest does not include a patient parameter value; and 
D)  rendering the display to include (i) an indication of the identified second pathway; and/or (ii) the patient parameter type for the enrolment criterion for the second pathway if the second pathway was associated with the identified patients.
	Green, however, teaches “evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), “determining if a second pathway was associated with the identified similar patients” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), “wherein the second pathway is not currently associated with the patient of interest and has an enrolment criterion based on a patient parameter type for which the patient record for the patient of interest does not include a patient parameter value” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “Additionally, curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition. That is, performing similar operations to those performed above for the patient, curation engine 346 whether the specific next treatment controlled or failed to control the medical condition based on whether the medical condition improved following the requirements of the treatments utilizing lab results of each of the other patients, less symptoms indicated by each of the other patients, or the like. Therefore, curation engine 346 utilizes the outcomes of the other patients to identify whether the next treatment improved the medical condition, whether the treatment worsened the medical condition, or whether the treatment had no statistical difference on the medical condition. Utilizing these determinations, curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment. Curation engine 346 may provide the identification using statistical number identified across the entire patient population having the same medical condition as that of the patient” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), and “rendering the display to include (i) an indication of the identified second pathway; and/or (ii) the patient parameter type for the enrolment criterion for the second pathway if the second pathway was associated with the identified patients” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86).
	The examiner further notes that the secondary reference of Green clearly identifies a cohort of similar patients to a prospective patient by access the medical data of those similar patients in order to output (and subsequently display) treatment pathway(s) to a medical professional for the prospective patient.  Such outputted treatment plans have data for which is there is no value for the prospective patient.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Green’s would have allowed Fairbrothers’, Schmitt’s, and Simons-Nikolova’s to provide a method for providing contextually relevant patient data, as noted by Green (Paragraph 1).

	Regarding claims 9 and 19, Fairbrothers, Schmitt, and Simons-Nikolova do not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the method further comprises the steps of: evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest; 
B)  evaluating the patient records for the identified similar patients to identify a third pathway associated with one or more of the identified similar patients that may be relevant to the patient of interest; and 
C)  rendering the display to include (i) an indication of the identified third pathway; and/or (ii) a patient parameter type for an enrolment criterion for the third pathway.
	Green, however, teaches “wherein the method further comprises the steps of: evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), “evaluating the patient records for the identified similar patients to identify a third pathway associated with one or more of the identified similar patients that may be relevant to the patient of interest” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), and “rendering the display to include (i) an indication of the identified third pathway; and/or (ii) a patient parameter type for an enrolment criterion for the third pathway” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86).
	The examiner further notes that the secondary reference of Green clearly identifies a cohort of similar patients to a prospective patient by access the medical data of those similar patients in order to output (and subsequently display) treatment pathway(s) to a medical professional for the prospective patient. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Green’s would have allowed Fairbrothers’, Schmitt’s, and Simons-Nikolova’s to provide a method for providing contextually relevant patient data, as noted by Green (Paragraph 1).

Regarding claim 10, Fairbrothers further teaches a system comprising:
A)  A computer program product comprising a non-transitory computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (Paragraphs 22 and 32, Figure 1).
	The examiner notes that Fairbrothers teaches “A computer program product comprising a non-transitory computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1” as “Each computer may be well known to those skilled in the art and may include a display, a central processor, a system memory, and a system bus that couples various system components including the system memory to the central processor unit” (Paragraph 22) and “Now referring to FIG. 1, which shows another exemplary implementation of the Platform 105 according to one embodiment. In this exemplary implementation, one or more clinicians 101 may use computers 102 to access an EHR 104 through the Internet 103 during a patient encounter to complete their order sets. The EHR 104 may query the Platform 105 to locate existing pathways related to the patient's diagnosis; to update existing pathways if the patient presents with unusual or unpredictable symptoms; or to create a new pathway based on the patient encounter. FIG. 2 illustrates this implementation in more detail” (Paragraph 32).  The examiner further notes that computers clearly include processor(s).

	Regarding claim 20, Fairbrothers does not explicitly teach an apparatus comprising:
A)  wherein the processing unit is further configured to output the generated control signal to a display unit.
	Schmitt, however, teaches “wherein the processing unit is further configured to output the generated control signal to a display unit” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and used to populate a pathway and unavailable (See “result not found”) values are displayed (i.e. via a “control signal”) to a user as shown in Figure 4a. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Fairbrothers’ to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

	Regarding claim 21, Fairbrothers further teaches a system comprising:
A)  an apparatus as claimed in claim 11 (Paragraph 32, Figure 1); and 
B)  a display unit that is responsive to a generated control signal to render a display (Paragraph 32, Figure 1).
	The examiner notes that Fairbrothers teaches “an apparatus as claimed in claim 11” as “Now referring to FIG. 1, which shows another exemplary implementation of the Platform 105 according to one embodiment. In this exemplary implementation, one or more clinicians 101 may use computers 102 to access an EHR 104 through the Internet 103 during a patient encounter to complete their order sets. The EHR 104 may query the Platform 105 to locate existing pathways related to the patient's diagnosis; to update existing pathways if the patient presents with unusual or unpredictable symptoms; or to create a new pathway based on the patient encounter. FIG. 2 illustrates this implementation in more detail” (Paragraph 32).  The examiner further notes that Figure 1 clearly depicts an apparatus.  The examiner further notes that Fairbrothers teaches “a display unit that is responsive to a generated control signal to render a display” as “Now referring to FIG. 1, which shows another exemplary implementation of the Platform 105 according to one embodiment. In this exemplary implementation, one or more clinicians 101 may use computers 102 to access an EHR 104 through the Internet 103 during a patient encounter to complete their order sets. The EHR 104 may query the Platform 105 to locate existing pathways related to the patient's diagnosis; to update existing pathways if the patient presents with unusual or unpredictable symptoms; or to create a new pathway based on the patient encounter. FIG. 2 illustrates this implementation in more detail” (Paragraph 32).  The examiner further notes that Figure 1 clearly depicts display unit(s).

	Regarding claim 22, Fairbrothers further teaches a system comprising:
A)  wherein the system further comprises: a database for storing the patient record for the patient of interest (Paragraphs 21 and 31, Figure 1).
	The examiner notes that Fairbrothers teaches “wherein the system further comprises: a database for storing the patient record for the patient of interest” as “the terms "Electronic Health Records", EHR 104, EMR and "Electronic Medical Records" are used interchangeably to refer to EHR 104 systems” (Paragraph 21) and “In some alternatives, a user may submit query based on data from an EHR 104 related to a patient encounter, such as demographics, past medical history, medications, lab results or other data to the Platform, which may provide results that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc” (Paragraph 31).  The examiner further notes that a remote EHR system 104 (See Figure 1) clearly stores patient data in a database that is searchable. 
Response to Arguments
11.	Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
	Applicants argue on Page 12 that “the cited FIG. 4A of Schmitt, reproduced below, is simply a listing of  symptoms or clinical information, without any pathway or result/no result organization”.  However, Figure 4a of the secondary reference of Schmitt teaches an example B-cell deficiency “pathway” as it is directed towards a clinical decision support event ascertaining a potential B-cell deficiency.  Moreover, 4a is clearly organized.  
	Applicants argue on Page 12 that “FIG. 10 of Simons-Nikolova, reproduced below, is simply a timeline of the patient’s test results or diagnosis. It is not a predetermined pathway representing nodes which may or may not have results associated therewith, it is a timeline-based display of a patient’s experience during a hospital state”.  However, the primary reference of Fairbrothers already teaches predetermined pathways with multiple nodes (see example of a “Dartmouth Hip Pain Pathway”, and/or existing multiple pulmonary pathways).  Moreover, the secondary reference of Simons-Nikolova teaches the concept of displaying a patient pathway with nodes that are populated with patient data (i.e. parameter values) (See example of 1020 in Figure 10) in a timeline format.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0067847 issued to Barbieri et al. on 6 March 2014.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. PGPUB 2015/0006193 issued to Mahtani et al. on 01 January 2015.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. PGPUB 2019/0272654 issued to Yaeli et al. on 05 September 2009.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. PGPUB 2015/0324543 issued to List et al. on 12 November 2015.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. Patent 10,665,343 issued to Davenport et al. on 26 May 2020.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
14.	The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

July 18, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168